MEMORANDUM **
Martiniano Marcos Velazquez Gutierrez, Rosa Velazquez, Christian Oswaldo Velazquez-Gonzalez and Alan Aldair Velazquez-Gonzalez, seek review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the petition as it relates to the agency’s denial of relief to Rosa Velazquez because she has not petitioned for review of a final order of removal. See 8 U.S.C. § 1252.
We lack jurisdiction to review the agency’s discretionary determination that the remaining petitioners failed to show exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). We do not consider petitioners’ contentions regarding moral character and physical presence because the failure to establish hardship is dispositive.
Petitioners’ contention that the provisions of the Nicaraguan Adjustment and Central American Relief Act violate the Equal Protection Clause is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.